DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 05 January 2022, the following changes have been made: amendments to claims 1 and 15. Claims 21-27 have been added.
Claims 1-7 and 15-27 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 01/13/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.


Notice to Applicant
Examiner acknowledges [0020] which discloses “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7 and 21-27) and a machine (claims 15-20) which recite steps of creating, by a computing device, a multivariate model that predicts a possibility of two diseases occurring together in a given patient; determining, by the computing device, information about a patient including a current disease; extracting, by the computing device, contextual parameters from the information about the patient by analyzing the information about the patient using machine learning; determining, by the computing device using the extracting contextual parameters and the multivariate model, a vulnerability score indicating a predicted vulnerability of the patient to at least one associated disease; determining, by the computing device, a surrounding context for the patient, based on the information about the patient; and determining, by the computing device, a treatment for the patient, based on the information about the patient. 

Step 2A Prong 1
These steps of predicting disease vulnerability, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from performing evaluations, judgement, and forming an opinion by determining a treatment for the patient based on various contextual parameters and information and also reciting mathematical relationships & calculations through the use of a multivariate model to determine a vulnerability score. This could be analogized to a human manually determining an appropriate treatment, but for the recitation of generic computer components. For example, but for language describing steps as performed by using a computer device, everything else in the context of this claim encompasses mental process and mathematical relationships& calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind and mathematical relationships & calculations but for the recitation of generic computer components, then it falls within the “Mental Process” and “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7 and 16-27, reciting particular aspects of predicting disease vulnerability such as contextual  contextual parameters including psychological attributes and insights for the patient, contextual parameters including past history for the patient, determining the surrounding context for the patient by determining a surrounding context to be adopted and a surrounding context to be avoided, the surrounding context including a geographic location, determining the treatment for the patient comprises determining a treatment to be adopted and a treatment to be avoided, determining clusters of diseases, determining individual risk factors, determining common risk factors, using a logistic model formula to determine a probability of a selected disease, using a confusion matrix, receiving detailed information from cameras, and receiving detailed information from IoT sensors covers mental processes and mathematical relationships & calculations).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as creating, by a computing device, a multivariate model that predicts a possibility of two diseases occurring together in a given patient and determining, by the computing device using the extracting contextual parameters and the multivariate model, a vulnerability score indicating a predicted vulnerability of the patient to at least one associated disease, and extracting, by the computing device, contextual 
add insignificant extra-solution activity to the abstract idea (such as extracting, by the computing device, contextual parameters from the information about the patient by analyzing the information about the patient using machine learning and determining, by the computing device, information about a patient including a current disease amounts to mere data gathering, see MPEP 2106.05(g))
Dependent claims 2-7 and 16-27 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5, 7, 19-20, and 21-24 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-4, 6, 16-18, and 25-27 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as extracting, by the computing device, contextual parameters from the information about the patient by analyzing the information about the patient using machine learning and determining, by the computing device, information about a patient including a current disease, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i) and determining, by the computing device using the extracting contextual parameters and the multivariate model, a vulnerability score indicating a predicted vulnerability of the patient to at least one associated disease, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); extracting, by the computing device, contextual parameters from the information about the patient by analyzing the information about the patient using machine learning, see McMillan ([0029] It may also include specific symptoms selected by the user 104, body location, qualifiers or follow-up questions to symptoms, or possible conditions based on algorithms using symptom qualifiers. [0041] Other feature construction methods, such as partial lease squares regression, are 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 15-19, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US20160132652A1) in view of McMillan et al. (US20150371006A1).
Regarding claim 1, Bates discloses determining, by the computing device, information about a patient including a current disease ([0031] “The physiological information, which is based on the physiological characteristics measured by sensors 142, may include…..physiological characteristic history and trends over time, etc.” [0043] “Service application 182, in one embodiment, utilizes a disease tracking application 184 to determine whether a user is sick with a communicable disease based on physiological information.”)
determining, by the computing device using the extracting contextual parameters and the multivariate model, a vulnerability score indicating a predicted vulnerability of the patient to at least one associated disease ([0052] “The probabilistic model may be built using previously collected physiological data. The probabilistic model may output an indicator or score.” [0044] “The result of the calculation is an indicator that marks the risk that the user is sick with a communicable disease. The indicator may be present in many forms, such as an overall score, a percentile, or it may further be translated to a standardized indicator, such as high, medium, or low.”)
determining, by the computing device, a surrounding context for the patient, based on the information about the patient ([0024] “Mobile device 120, in various embodiments, includes a location component 140 configured to determine, track, monitor, and/or provide an instant geographical location of mobile device 120.”)
and determining, by the computing device, a treatment for the patient, based on the information about the patient ([0056] “At step 306, when user 102 is determined to be sick with a communicable disease, notification module 206 notifies user 102 that he or she is sick and provides a course of action to prevent the further spread of the communicable disease….therapeutic treatment or intervention….”)

Bates does not explicitly disclose however McMillan teaches creating, by a computing device, a multivariate model that predicts a possibility of two diseases occurring together in a given patient ([0053] “At S202, OLSC-DT data is characterized for symptom patterns consistent with infectious 
extracting, by the computing device, contextual parameters from the information about the patient by analyzing the information about the patient using machine learning ([0029] “It may also include specific symptoms selected by the user 104, body location, qualifiers or follow-up questions to symptoms, or possible conditions based on algorithms using symptom qualifiers.” [0041] “Other feature construction methods, such as partial lease squares regression, are contemplated for constructing feature vectors.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bates’ techniques for disease tracking and prediction with McMillan’s techniques for prediction modeling. The motivation for the combination of Bates and McMillan is to predict the incidence of a disease or disorder in the future (See McMillan, Abstract).
Regarding claim 2, Bates discloses wherein the contextual parameters include physiological indicators for the patient 
Regarding claim 3, Bates discloses wherein the contextual parameters include psychological attributes and insights for the patient ([0033] “Sleep-related information may include sleep patterns, circadian rhythms, number of hours slept, including number of hours in rapid eye movement (REM) sleep and deep sleep, and/or quality of sleep.”)
Regarding claim 4, Bates discloses wherein the contextual parameters include past history for the patient ([0031] “The physiological information, which is based on the physiological characteristics measured by sensors 142, may include…..physiological characteristic history and trends over time, etc.”)
 Regarding claim 5, Bates discloses wherein the determining the surrounding context for the patient comprises determining a surrounding context to be adopted ([0056] “The strategy to control the spread of the disease can include one or more of household quarantine, individual quarantine, geographic quarantine, social distancing, hospitalization, school closure, work place closure, travel restrictions, public transit closure….”)
and a surrounding context to be avoided ([0064] “The map can be sent out to hospitals, clinics, doctors, and/or users who frequent or live in the area to notify them of the spread of the disease, that they may be in contact with the disease and/or so they can avoid the area.”)
Regarding claim 6, Bates discloses wherein the surrounding context includes a geographic location ([0024] “In one implementation, the geographical location may include GPS coordinates, zip-code information, 
Regarding claim 15, Bates discloses a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device ([0065] “System…. including one or more of a processing component 404 (e.g., processor, micro-controller, digital signal processor (DSP), etc.), a system memory component 406 (e.g., RAM).” [0048] “In other embodiments, a processing system may execute instructions on a non-transitory, computer-readable medium to configure one or more circuits as needed to perform the functions of the modules 202-210.”)
program instructions to determine information about a patient including a current disease ([0031] “The physiological information, which is based on the physiological characteristics measured by sensors 142, may include…..physiological characteristic history and trends over time, etc.” [0043] “Service application 182, in one embodiment, utilizes a disease tracking application 184 to determine whether a user is sick with a communicable disease based on physiological information.”)
program instructions to determine, using the extracting contextual parameters and the multivariate model, a vulnerability score indicating a predicted vulnerability of the patient to at least one associated disease ([0052] “The probabilistic model may be built using previously collected physiological data. The probabilistic model may output an indicator or score.” [0044] “The result of the calculation is an indicator that marks the risk that the 
program instructions to determine a surrounding context for the patient, based on the information about the patient ([0024] “Mobile device 120, in various embodiments, includes a location component 140 configured to determine, track, monitor, and/or provide an instant geographical location of mobile device 120.”)
and program instructions to determine a treatment for the patient, based on the information about the patient ([0056] “At step 306, when user 102 is determined to be sick with a communicable disease, notification module 206 notifies user 102 that he or she is sick and provides a course of action to prevent the further spread of the communicable disease….therapeutic treatment or intervention….”)
wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory ([0049] “The communication module 202 may be included as a separate module provided in the server 180, or may be provided using instructions stored on a computer-readable medium….”)

Bates does not explicitly disclose however McMillan teaches program instructions to create a multivariate model that predicts a possibility of two diseases occurring together in a given patient ([0053] “At S202, 
program instructions to extract contextual parameters from the information about the patient by analyzing the information about the patient using machine learning ([0029] “It may also include specific symptoms selected by the user 104, body location, qualifiers or follow-up questions to symptoms, or possible conditions based on algorithms using symptom qualifiers.” [0041] “Other feature construction methods, such as partial lease squares regression, are contemplated for constructing feature vectors.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bates’ techniques for disease tracking and prediction with McMillan’s techniques for prediction modeling. The motivation for the combination of Bates and McMillan is to predict the incidence of a disease or disorder in the future (See McMillan, Abstract).
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 17, 
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 25, Bates discloses wherein the determining the information about the patient comprises receiving detailed information from cameras ([0028] “For example, mobile device 120 and/or wearable device 150 may receive the physiological data by accessing and/or communicating with sensors 142.” [0029] “Sensors 142 may comprise ….thermal camera….”)
Regarding claim 26, Bates discloses wherein the determining the information about the patient comprises receiving detailed information from Internet of Things (IoT) sensors ([0033] “Sleep-related information may include sleep patterns, circadian rhythms, number of hours slept, including number of hours in rapid eye movement (REM) sleep and deep sleep, and/or quality of sleep. Sleep-related information may also include trends and/or averages of each thereof. Sleep-related information may be based on measurements of movement, noise, temperature, heart rate, and/or location of user 102 (e.g., at home or hotel room) by sensors 142.”)
Regarding claim 27, Bates discloses wherein the determining the information about the patient comprises receiving detailed information from cameras and Internet of Things (IoT) sensors ([0027] “In various implementations, the wearable device 150 includes at least one of an activity 

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US20160132652A1) in view of McMillan et al. (US20150371006A1) and further in view of Gutekunst (US20110173308A1).
Regarding claim 7, Bates discloses wherein the determining the treatment for the patient comprises determining a treatment to be adopted ([0056] “The strategy to control the spread of the disease can include one or more of household quarantine, … therapeutic treatment or intervention….”)

 Gutekunst teaches and a treatment to be avoided ([0013] “The embodiments may also provide the ability to inform an HCP with response to treatment data that can indicate efficacy or lack of efficacy of a specified medical regimen, and of a need to modify the regimen. The embodiments may remotely capture and send medical diagnostic data to an HCP to indicate response or lack of response to a given treatment.”)

Note: the lack of efficacy and the suggestion of the need to modify the regimen indicates that the current treatment needs to be avoided.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bates’ techniques for disease tracking and prediction and McMillan’s techniques for prediction modeling with Gutekunst’s techniques to utilize medical surveillance in order to point out treatments to avoid. The motivation for the combination of Bates, McMillan, and Gutekunst is to improve health outcomes by reducing the spread of the disease (See Gutekunst, Background).
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 7.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US20160132652A1) in view of McMillan et al. (US20150371006A1) and further in view of McNair (US20140081092A1).
Regarding claim 21, Bates does not explicitly disclose however McMillan teaches determining individual risk factors of each of the plurality of diseases using a data pipeline ([0067] “The characterization of the biological incident will include estimation of factors such as contagiousness, degree of transmissibility, and virulence.”)
determining common risk factors of the plurality of diseases ([0057] “…..including other incidents similar to influenza, are overlaid on the OLSC-DT data.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bates’ techniques for disease tracking and prediction with McMillan’s techniques for prediction modeling. The motivation for the combination of Bates and McMillan is to predict the incidence of a disease or disorder in the future (See McMillan, Abstract).

Bates in view of McMillan does not explicitly disclose however McNair teaches determining clusters of diseases, of a plurality of diseases, that commonly occur together using clustering ([0038] “Parasympathetic and sympathetic nervous system disturbances are found in many conditions, including advanced age, ischemic heart disease, heart failure, and autoimmune conditions, among others.” [0044] “There are some deterioration events that are acute, with sudden onset and no apparent antecedent 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bates’ techniques for disease tracking and prediction and McMillan’s techniques for prediction modeling with McNair’s techniques for monitoring a patient. The motivation for the combination of Bates, McMillan, and McNair is to help with vulnerability prediction using the common factors found in diseases (See McNair, Background).
Regarding claim 22, Bates in view of McMillan does not explicitly disclose however McNair teaches wherein the determining the individual risk factors comprises using a logistic model formula to determine a probability of a selected disease as a function of a value of the contextual parameters ([0068] “In an illustrative embodiment, multivariate logistic regression is performed on a randomized subset of such data, to calculate localized values of the intercept and the coefficient for each of the three variables.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bates’ techniques for disease tracking and prediction and McMillan’s techniques for prediction modeling with McNair’s techniques for monitoring a patient. The .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US20160132652A1) in view of McMillan et al. (US20150371006A1), (US20140081092A1), and further in view of EC (Introduction to Multivariate Regression Analysis).
Regarding claim 23, Bates in view of McMillan does not explicitly disclose however EC teaches wherein the logistic model formula is:


    PNG
    media_image1.png
    46
    342
    media_image1.png
    Greyscale


[pg. 2, Col. 2]
 
    PNG
    media_image2.png
    219
    719
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bates’ techniques for disease tracking and prediction and McMillan’s techniques for prediction modeling with EC’s techniques for conducting regression analysis. The motivation for the combination of Bates, McMillan, and EC is to perform .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US20160132652A1) in view of McMillan et al. (US20150371006A1), (US20140081092A1), and further in view of Albright (US20190272922A1).
Regarding claim 24, Bates in view of McMillan does not explicitly disclose however Albright teaches wherein the determining the common risk factors includes using a confusion matrix in a logistic regression classifier ([0055] “Various machine-learning classifiers, including support vector machines, logistic regression, gradient boosting classifiers, random forests, multilayer perceptron neural networks, and recurrent neural networks, may be implemented.” [0069] “FIG. 9 depicts a confusion matrix 900 for this best performing model, which provides a visual indication of how well the diagnoses predicted by the model (905) line up with the actual diagnoses 910. The confusion matrix reveals two types of mistakes occasionally made by the machine learning model.”)


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bates’ techniques for disease tracking and prediction and McMillan’s techniques for prediction modeling with Albright’s techniques for performing machine learning forecasting. The motivation for the combination of Bates, McMillan, .

Response to Arguments
Applicant’s arguments filed on 05 January 2022 have been considered but are not fully persuasive.
Regarding the 101 rejection, applicant argues on pages 7 to 8 that the examiner has failed to establish a prima facie case for the rejection because the examiner has not specifically identified the alleged judicial exception and the additional elements. Specifically, the examiner identifies the claims as falling within mental process grouping but does not identify which specific claim limitations can be performed in the human mind. Applicant also asserts that the examiner does not identify which claim limitations are considered additional elements in this that amount to significantly more. 

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that the claim as a whole, but for the recitation of generic computer components is directed to the abstract idea of mental process. Examiner also points out that additional elements have been identified in the rejection where court cases such as Symantec and Flook, and even cited prior art which shows that the elements have been recognized as well-understood, routine, and conventional activity.



Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that a human would be able to calculate a vulnerability score with pencil and paper because there is no indication from the claimed language on whether the model involves operations that invoke inventive programming or that require specialized computer hardware or other inventive computer components. The specification also does not support the applicant’s assertion that a human would not be able to calculate a vulnerability score especially since the multivariate model is based on a well-known mathematical regression formula. In regards to practical application, examiner acknowledges that the applicant presents a 
Regarding the 102 and 103 rejection, applicant’s arguments have been considered, but are moot since they do not apply to the newly cited references. Therefore, the 102 rejection has been withdrawn.
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626